Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al (JP 2015-141838).The citations below are in reference to a translation obtained via Google Patents, a copy of which is herein attached. 
Regarding claim 1, Hiroshi teaches a separator for an electricity storage device comprising a layer containing a thermoplastic polymer. The thermoplastic polymer contains a copolymer which has a cyano group monomer and a (meth)acrylic acid ester monomer (pg 2, paragraphs 4-6). The (meth)acrylic acid ester monomer is taught to include cycloalkyl groups having an alicyclic ring (pg 5, paragraph 2).The cyano group monomer unit is considered to be the nitrile group monomer of the instant claim. The 
Hiroshi and the claims differ in that Hiroshi does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Hiroshi overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Regarding claim 2, Hiroshi teaches the (meth)acrylic acid ester monomer included in the copolymer in an amount of 1-95% by mass with respect to 100% of the copolymer, with 5% being the preferred lower limit (pg 7, paragraph 5). 
Regarding claim 3, Hiroshi teaches the glass transition temperature to be -50ºC to 120ºC (pg 9, paragraph 3). 

Regarding claim 5, Hiroshi teaches a separator for an electricity storage device, comprising a base material and a layer containing a thermoplastic polymer formed on at least a part of at least one surface of the base material (pg 2, paragraph 5). The separator is considered to be the instantly claimed functional layer. 
Regarding claim 6, Hiroshi teaches a separator for an electricity storage device, comprising a base material and a layer containing a thermoplastic polymer formed on at least a part of at least one surface of the base material (pg 2, paragraph 5). The separator is considered to be the instantly claimed functional layer. 
Regarding claim 7, Hiroshi teaches two separators for the electricity storage device are stacked and pressed (pg 3, paragraph 1). 
Regarding claim 8, Hiroshi teaches two separators for the electricity storage device are stacked and pressed (pg 3, paragraph 1). Hiroshi teaches the battery to include a positive and negative electrode with a separator therebetween (pg 1, paragraph 2). Hiroshi teaches a separator for an electricity storage device, comprising a base material and a layer containing a thermoplastic polymer formed on at least a part of at least one surface of the base material (pg 2, paragraph 5). The separator is considered to be the instantly claimed functional layer. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             	March 10, 2022